DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  “all four rams” in lines 1-2 should be corrected as --all of the four rams-- for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “oil” in line 2 should be corrected as --[[oil]]the hydraulic fluid-- for clarity as claim 3 (which upon claim 4 depends) recites “a hydraulic fluid”.  Appropriate correction is required.
Claims 5-6 are objected to because of the following informalities:  at least for the same reason above under claim 4 objection, all of “oil” in lines 3 and 5 of claim 5 and line 2 of claim 6 should be corrected as --[[oil]]the hydraulic fluid-- for clarity.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: all of “oil” in line 14, 16, and 18 should be corrected as --the oil-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Holtman (US 2014/0219768 A1).
Regarding claim 1, as seen in fig 1, Holtman (‘768) discloses a lifting device (fig1) comprising: 
two lifting plates 20,44 (figs1-2,4; para[0023],[0028]); 
four rams 28,30,52,54 (para[0024],[0028], figs2,4) coupled to the two lifting plates 20,44 (figs2,4); and 
a pump 82 (para[0035]) coupled to the four rams 28,30,52,54 (fig1, para[0035]) to operate the four rams 28,30,52,54 (para[0035]), 
wherein two 28,30 of the four rams 28,30,52,54 are coupled at two side (fig2) of one 20 of the two lifting plates 20,44 (fig2); and 
wherein the other two 52,54 of the four rams 28,30,52,54 are coupled at two sides (fig4) of another one 44 of the two lifting plates 20,44 (fig4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtman (US 2014/0219768 A1) in view of Baker (US 2005/0045429 A1).
Regarding claim 2, Holtman (‘768) discloses the lifting device of claim 1, wherein the pump 82 is configured to operate all of the four rams 28,30,52,54 substantially simultaneously (lines5-7 of claim 36 of Holtman). However, Holtman does not explicitly disclose that all of the four rams are configured to be operated substantially uniformly. It is noted that Holtman discloses a use of a control for providing inputs into the lifting device 10 (para[0037]). Baker (‘429) teaches that it is known to operate all of rams substantially uniformly (para[0031], “synchronized mode”) for a lifting device (title) to avoid tipping the vehicle or other load (para[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtman to enable a pump to be configured to operate all of four rams substantially uniformly, as taught by Baker, for the purpose of avoiding tipping the vehicle or other load by providing synchronization between the rams. 
Regarding claim 3, Holtman (‘768) discloses the lifting device of claim 1, further comprising four hoses 84,86,88,90 (para[0035],[0036]) to couple the pump 82 to the four rams 28,30,52,54 (para[0035],[0036]). Holtman discloses that the pump 82 is a pneumatic pump (para[0035]) configured to transfer a pneumatic fluid (para[0035]) between the pump 82 and the four rams 28,30,52,54 through the four hoses 84,86,88,90 (para[0035],[0036]). However, it is noted that Holtman discloses that hydraulic power can be used instead of pneumatic power (para[0024],[0029]). Baker (‘429) teaches a use of a hydraulic pump using a hydraulic fluid to 
Regarding claim 4, the combination of Holtman and Baker teaches the lifting device of claim 3, wherein the hydraulic pump is configured to transfer the hydraulic fluid simultaneously (lines5-7 of claim 36 of Holtman) to the four arms 28,30,52,54 (Holtman). 

Claims 5-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holtman (US 2014/0219768 A1) and Baker (US 2005/0045429 A1) in further view of Rogers, Jr. (4,200,419).
Regarding claim 5
Regarding claim 6, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 5. As aforementioned, Rogers, Jr. teaches wherein the manifold 22 (Rogers, Jr.) is configured to allow the transfer of the hydraulic fluid to the rams (col.3 lines57-61). Baker teaches that it is known to operate all of rams substantially uniformly (para[0031], “synchronized mode”) for a lifting device (title) to avoid tipping the vehicle or other load (para[0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Holtman, Baker, and Rogers, Jr. to operate all of four rams substantially uniformly, as further taught by Baker, for the purpose of avoiding tipping the vehicle or other load by providing synchronization between the rams.
Regarding claim 7, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 6. Rogers, Jr. teaches that the manifold 22 has at least four sides (fig1), wherein the input port is on a first side of the four side (fig1).
	Rogers, Jr. fails to teach expressly that two output ports are on a second side, a third output port is on a third side and a fourth output port is on a fourth side opposite to the third side.  Instead, Rogers, Jr. teaches that all of the output ports are on a same side. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have two output ports are on a second side, a third output port is on a third side and a fourth output port is on a fourth side opposite to the third side because Applicant has not disclosed that such arrangements of output ports on different sides of a manifold provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rogers, Jr.’s manifold, and applicant's invention, to perform equally well with either arrangements of the output ports on different sides because both arrangements would perform the same function of connecting a pump to hoses of rams. Therefore, it would have been prima facie obvious to modify Rogers, Jr. to obtain the invention as specified in claim 7 because such a modification 
Regarding claim 10, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 6, wherein the manifold 22 (Rogers, Jr.) has at least two sides (fig1 of Rogers, Jr.), wherein the input port is on a first side (Rogers, Jr., fig1), and wherein the four output ports are on a second side of the two sides (Rogers, Jr., fig1).
Regarding claim 11, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 6, however, does not explicitly teach that the manifold comprises metal. However, Rogers, Jr. teaches that the manifold 22 is a master valve assembly (col.3 line61) with valves (fig1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure and understand that a master valve assembly comprises a metal as metal is a well-known and mostly-used materials for making valves and/or switches to use durable materials. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holtman (US 2014/0219768 A1), Baker (US 2005/0045429 A1), Rogers, Jr. (4,200,419) in view of Zang (US 2020/0189438 A1; with Foreign Application Priority Date of Dec. 13, 2017).
Regarding claim 8, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 6. Rogers, Jr. teaches that the manifold 22 has four sides (fig1), wherein the input port is on a first side (fig1).
	Rogers, Jr. fails to teach expressly that the manifold has at least five sides where each of output ports are on each of other sides.  Instead, Rogers, Jr. teaches that all of the output ports are on a same side. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have where each of output ports are on each of other sides because Applicant has not disclosed that such .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holtman (US 2014/0219768 A1), Baker (US 2005/0045429 A1), Rogers, Jr. (4,200,419) in view of Griffin (2,636,715).
Regarding claim 9, the combination of Holtman, Baker, and Rogers, Jr. teaches the lifting device of claim 6. Rogers, Jr. teaches that the manifold 22 has three sides (fig1), wherein the input port is on a first side (fig1).
Rogers, Jr. fails to teach expressly that the manifold has two of output ports on one side and other two output ports on another side.  Instead, Rogers, Jr. teaches that all of the output ports are on a same side. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have two of output ports on one side and other two output ports on another side because Applicant has not disclosed that such arrangements of output ports on different sides of a manifold provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rogers, Jr.’s manifold, and applicant's invention, to .

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holtman (US 2014/0219768 A1) and Baker (US 2005/0045429 A1) in further view of Liao et al (US 2015/0097150 A1).
Regarding claim 12, the combination of Holtman and Baker teaches the lifting device of claim 3, however, does not explicitly disclose a use of two slots at two sides of each of the lifting plates wherein the rams are fitted into the slots to be coupled to the lifting plates. Liao et al (‘150) teaches a use of slots (slots where elements 34,44,54 are positioned within; fig1, para[0024]) at sides of a lifting plate 1 (para[0024], figs1-2) penetrating through the thickness of the lifting plate 1 (fig2) wherein rams 31,41,51 (para[0024], figs1-2) are fitted into the slots to be coupled to the lifting plate 1 (via the elements 34,44,54; figs1-2, para[0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Holtman and Baker to use slots, as taught by Liao et al, for the purpose of coupling each rams movably to a lifting plate (para[0024]).
Regarding claim 13, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 12. Liao et al teaches a use of three collars 34,44,54 (para[0024], fig2) coupled to the three rams 31,41,51 (figs1-2), wherein the three collars 34,44,54 are fitted into the slots to couple the three rams 31,41,51 to the lifting plate 1.  It would have been obvious to 
Regarding claim 14, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 13, wherein one of the collars 34,44,54 (Liao et al) has an outer surface (fig2 of Liao et al) having a first portion (a cylindrical vertical portion, fig2, Liao et al) and a second portion (a cylindrical horizontal portion extending from the first portion, fig2, Liao et al) adjacent to the first portion along a length of the collar 34,44,54 (fig2, Liao et al), wherein the first portion has a first shape to allow the collar 34,44,54 (Liao et al) to be fitted into the corresponding slot at the first portion (Liao et al, figs1,2), and wherein the second portion has a second shape to prevent the lifting plate of the corresponding slot from moving along the length of the collar in a direction from the first portion toward the second portion (figs1,2, via elements 35,45,55, Liao et al).  
Regarding claim 15, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 14, wherein the second portion protrudes away from the first portion (Liao et al, fig2).
Regarding claim 16, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 15, wherein the first portion has a first cylindrical shape (Liao et al) having a first radius and the second portion has a second cylindrical shape (Liao et al)having a second radius greater than the first radius (fig2, Liao et al). However, the combination of Holtman, Baker, and Liao et al does not explicitly teach the ranges of the first and second radii. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have first radius within the range of about 1 inch to about 2 inches and the second radius within the range of about 1.250 inches to about 2.625 inches, 
Regarding claim 17, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 15, however, does not explicitly teach that the collar comprises steel. However, Holtman discloses that many parts of the lifting device are primarily formed of metal such as steel (para[0024],[0029],[0032], etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steel for the collar, for the purpose of providing durable metal material for collars.
Regarding claim 18, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 12, wherein one of the slots (Liao et al) is an indentation in the corresponding side of the lifting plate (Liao et al, fig2).
Regarding claim 19, the combination of Holtman, Baker, and Liao et al teaches the lifting device of claim 12, wherein one of the slots (Liao et al) is a hole (the slot passes through the width of the lifting plate, therefore, the slot can be interpreted as a hole; Liao et al) in the corresponding side of the lifting plate (Liao et al, fig2).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtman (US 2014/0219768 A1) in view of Baker (US 2005/0045429 A1), Rogers, Jr. (4,200,419), and Liao et al (US 2015/0097150 A1). 
Regarding claim 12, as seen in fig 1, Holtman (‘768) discloses a lifting device (fig1) comprising: 
two lifting plates 20,44 (figs1-2,4; para[0023],[0028]); 
four rams 28,30,52,54 (para[0024],[0028], figs2,4) coupled to the two lifting plates 20,44 (figs2,4); 

four hoses 84,86,88,90 (para[0035],[0036]), each hose 84,86,88,90 having one end coupled to a corresponding one of the four rams 28,30,52,54; 
wherein the pump 82 is configured to transfer the fluid substantially simultaneously to the four rams 28,30,52,54 (lines5-7 of claim 36).
However, Holtman does not explicitly disclose a use of a hydraulic pump (Holtman uses a pneumatic pump), slots on the lifting plates, four collars, and a manifold.
	It is noted that Holtman discloses that the pump 82 is a pneumatic pump (para[0035]) configured to transfer a pneumatic fluid (para[0035]) between the pump 82 and the four rams 28,30,52,54 through the four hoses 84,86,88,90 (para[0035],[0036]). However, it is noted that Holtman discloses that hydraulic power can be used instead of pneumatic power (para[0024],[0029]). 
Baker (‘429) teaches a use of a hydraulic pump using a hydraulic fluid to actuate rams (para[0008]) substantially uniformly (para[0031], “synchronized mode”). Baker also teaches that the hydraulic system can be replaced by a pneumatic actuator (para[0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtman to enable a pump to be configured to operate all of four rams substantially uniformly, as taught by Baker, for the purpose of avoiding tipping the vehicle or other load by providing synchronization between the rams, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtman to use a hydraulic pump and a hydraulic fluid instead of a pneumatic pump and a pneumatic fluid, as also taught by Baker, since both a pneumatic pump with a pneumatic fluid and a hydraulic pump with a hydraulic fluid are well known types of pumps and fluid for a lifting device.
As seen in fig 1, Rogers, Jr. (‘419) teaches a use of a manifold 22 (col.3 line59) to couple a hydraulic pump 26 (col.3 lines57-61) to hoses 24 (col.3 lines59-61), wherein the 
Rogers, Jr. fails to teach expressly that two output ports are on a second side, a third output port is on a third side and a fourth output port is on a fourth side opposite to the third side.  Instead, Rogers, Jr. teaches that all of the output ports are on a same side. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have two output ports are on a second side, a third output port is on a third side and a fourth output port is on a fourth side opposite to the third side because Applicant has not disclosed that such arrangements of output ports on different sides of a manifold provide an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Rogers, Jr.’s manifold, and applicant's invention, to perform equally well with either arrangements of the output ports on different sides because both arrangements would perform the same function of connecting a pump to hoses of rams. Therefore, it would have been prima facie obvious to modify Rogers, Jr. to obtain the arrangements of the input port, output ports, and the manifold because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Rogers, Jr.
Rogers, Jr. teaches that the manifold 22 is a master valve assembly (col.3 line61) with valves (fig1). It would have been obvious to one of ordinary skill in the art before the effective 
Liao et al (‘150) teaches a use of slots (slots where elements 34,44,54 are positioned within; fig1, para[0024]) at sides of a lifting plate 1 (para[0024], figs1-2), the slots being indentations penetrating through the thickness of the lifting plate (fig2), collars 34,44,54 (para[0024], fig2) coupled to rams 31,41,51 (figs1-2, para[0024]), 
wherein an outer surface (fig2) of each of the collars 34,44,54 has a first portion (a cylindrical vertical portion, fig2) at which the collars 34,44,54 are coupled to the corresponding slot (fig2), and a protruding portion (a cylindrical horizontal portion extending from the first portion, fig2) that protrudes away from the first portion to prevent the lifting plate of the corresponding slot from moving along the length of the collar in a direction from the first portion toward the protruding portion (figs1,2, via elements 35,45,55).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holtman to use slots and collars, as taught by Liao et al, for the purpose of coupling each rams movably to a lifting plate (para[0024]).
It is noted that Liao et al does not explicitly teach that the collars comprise steel, however, Holtman discloses that many parts of the lifting device are primarily formed of metal such as steel (para[0024],[0029],[0032], etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use steel for the collar, for the purpose of providing durable metal material for collars.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/            Examiner, Art Unit 3723